EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the Common Shares, $0.01 par value per share, of Hampton Roads Bankshares, Inc., a Virginia corporation and further agree that this Joint Filing Agreement be included as an Exhibit to such joint filings.In evidence thereof, the undersigned, being duly authorized, have executed this Joint Filing Agreement this the 30th day of December, 2010. ANCHORAGE ADVISORS MANAGEMENT, L.L.C. By: /s/ Kevin M. Ulrich Name: Kevin M. Ulrich Title: Managing Member ANCHORAGE CAPITAL GROUP, L.L.C. By: /s/Natalie Birrell Name: Natalie Birrell Title: Chief Operating Officer ANCHORAGE CAPITAL MASTER OFFSHORE, LTD. By: /s/Natalie Birrell Name: Natalie Birrell Title: Director ACMO-HR, L.L.C. By: Anchorage Capital Master Offshore, Ltd., its sole member By: Anchorage Capital Group, L.L.C., its investment manager By: /s/Natalie Birrell Name: Natalie Birrell Title: Chief Operating Officer ANTHONY L. DAVIS /s/Anthony L. Davis KEVIN M. ULRICH /s/ Kevin M. Ulrich
